FILED
                             NOT FOR PUBLICATION                            DEC 16 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-10163

               Plaintiff - Appellee,             D.C. No. 2:03-CR-00751-JAT

   v.
                                                 MEMORANDUM *
 LOREANO GOMEZ-VILLA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     James A. Teilborg, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Loreano Gomez-Villa appeals from the 18-month sentence imposed

following the revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

DAT/Research
       Gomez-Villa contends that the district court procedurally erred by, among

other things, imposing an above-Guidelines variance without adequately

considering his mitigation arguments that he had returned to the United States to be

with his children. His contentions are belied by the record. See United States v.

Carty, 520 F.3d 984, 992-93, 996 (9th Cir. 2008) (en banc); see also United States

v. Leonard, 483 F.3d 635, 637 (9th Cir. 2007). In addition, the record reflects that

his sentence is substantively reasonable, under the totality of the circumstances.

See Gall v. United States, 552 U.S. 38, 51-52 (2007).

       AFFIRMED.




DAT/Research                              2                                    09-10163